Case 9:20-md-02924-RLR Document 36 Entered on FLSD Docket 02/20/2020 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT 4F FLORIDA

   IN RE: ZANTAC{RANITIDINE)                                                              MDL NO.2924
   PRODUCTS LIABILITY                                                                      20-MD_2924
   LITIGATION
                                                            JUDGE ROBIN L.ROSENBERG
                                                   MAGISTRATE JUDGE BRUCE E. REINHART
                                                     i



                       CERTIFICATE OF UNDERSTANDING REGARDING
                 ELECTRONIC FILING IN THF.SOUTHERN DISTRICT 4F FLORIDA

             I,the undersigned, do hereby certify that:

                     Y am a member of goad standing of the Bars of lllinois and New York.

            2.      I have studied, understand, and will abide by the I.oca1 Rules for the Southern
    District of Florida.

           3.    I have studied, understand, and will abide by the Administrative Procedures
    governing CM/ECF procedures in the Southern District of Florida.

            4.     I will only use this electronic filing privilege in the matter captioned above and
    in no other case in the Southern District of Florida, even if I have been granted pro hac vice
    status in another case in the Southern District of Florida.

          5.      I understand and agree that any misuse of this electronic filing privilege will be
    brought to the attention of the Honorable Robin L. Rosenberg and that this privilege maybe
    revoked at any time without notice.

            6.      If any of the information below changes during the course of this action, I shall
    file a notice of such change art the MDL action, and I shall update my CM/ECF user account
    pursuant to the Administrative Procedures.

                  Name:                            Julia Zousmer
                  State Bar Numbers: Illinois — 5325189; New York -- 4921714
                  Firm Name:                       King &Spalding, LLP
                  Mailing Address: 353 N. Clazk Street, 12`~ Floor, Chicago,IL 60654
                  Telephone Number: (312)995-6333
                  Email Address:                   jzousmer@kslaw.corn
                             .~
   Attorney Signature:         ..,.......,..._.._~      ~,..~._..,.,.._....~......~. Date. 02/20/2020
                               Julia Zousmer


    t21238387J
